IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


DARRYL LEWIS DAVIS,

             Petitioner,

 v.                                                   Case No. 5D15-2509

STATE OF FLORIDA,

             Respondent.

________________________________/

Opinion filed July 15, 2016

Petition for Writ of Habeas
Corpus, A Case of Original
Jurisdiction.

Darryl Lewis Davis, Carrabelle, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Respondent.


PER CURIAM.

      Darryl Lewis Davis petitions this court for writ of habeas corpus regarding his

convictions and life sentences in two cases. Davis was charged in both cases with

robbery with a firearm. Neither the informations nor the evidence presented in Davis’s

trials alleged that he used any weapon other than a firearm. Separate juries found Davis
guilty of robbery with a deadly weapon but made special findings that he did not possess

a firearm during the commission of the crimes.

      We hold that it was error to list robbery with a deadly weapon as a lesser-included

offense on the verdict forms in these cases. See Growden v. State, 372 So. 2d 930, 931

(Fla. 1979); Stephens v. State, 396 So. 2d 741, 742 (Fla. 5th DCA 1981); Deleon v. State,

66 So. 3d 391, 394-95 (Fla. 2d DCA 2011). Furthermore, the verdicts and special findings

were inconsistent. See Starling v. State, 152 So. 3d 868, 868 (Fla. 1st DCA 2014); Nettles

v. State, 112 So. 3d 782, 783 (Fla. 1st DCA 2013). Failure to correct Davis’s convictions,

which resulted in consecutive life sentences, would constitute a manifest injustice.

      Accordingly, we grant Davis’s petitions for writ of habeas corpus and remand for

entry of corrected judgments that adjudicate him guilty of robbery with a weapon and

resentencing according to a revised Criminal Punishment Code scoresheet.


      PETITIONS GRANTED.

SAWAYA, ORFINGER and EDWARDS, JJ., concur.




                                            2